          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 1 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
 In re:                                          §   Chapter 11
                                                 §
 BURKHALTER RIGGING, INC.                        §   Case No. 19-30495 (MI)
                                                 §
                        Debtor.                  §
                                                 §
 Tax I.D. No. XX-XXXXXXX                         §
                                                 §
 In re:                                          §   Chapter 11
                                                 §
 BURKHALTER SPECIALIZED                          §   Case No. 19-30497 (MI)
 TRANSPORT, LLC                                  §
                                                 §
                        Debtor.                  §
                                                 §
 Tax I.D. No. XX-XXXXXXX                         §
                                                 §
 In re:                                          §   Chapter 11
                                                 §
 BURKHALTER TRANSPORT, INC.,                     §   Case No. 19-30496 (MI)
                                                 §
                        Debtor.                  §   (Joint Administration Requested)
                                                 §   (Emergency Hearing Requested)
 Tax I.D. No. XX-XXXXXXX                         §

          DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER
              AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN
            STRETTO AS CLAIMS, NOTICING, AND SOLICITATION AGENT,
               EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE


          THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
          OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
          RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST
          FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOUR RESPONSE MUST
          STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
          RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
          OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND
          THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
          EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE MOTION
          ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF
          YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
          CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE. A

                                             1
4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 2 of 27



         HEARING WILL BE HELD ON THIS MATTER FOR FEBRUARY 6, 2019, AT 1:30 PM (CT)
         BEFORE THE HONORABLE MARVIN ISGUR, 515 RUSK STREET, COURTROOM 404,
         HOUSTON, TEXAS 77002.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)1

respectfully state the following in support of this application (the “Application”):

                                                 Relief Requested

         1.        The Debtors seek entry of an order, to appoint Stretto (“Stretto”)2 as the claims,

noticing, and solicitation agent (“Claims and Noticing Agent”) in these chapter 11 cases, effective

nunc pro tunc to the Petition Date (as defined below). Specifically, the Debtors request entry of

an order appointing Stretto as the Claims and Noticing Agent to, among other tasks, (a) serve as

the noticing agent to mail notices to the estates’ creditors, and other parties in interest, (b) provide

computerized claims, objection, and solicitation and balloting—related services, and (c) assist the

Debtors in claim and ballot processing and other administrative services with respect to these

chapter 11 cases, in each case, pursuant to the terms of the services agreement dated December 28,

2018 (the “Services Agreement”), between the Debtors and Stretto. A copy of which agreement

is attached as Exhibit A.3

                                             Jurisdiction and Venue

         2.        The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended


1   The Debtors’ filed their voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code
    (the “Bankruptcy Code”), on January 31, 2019 (the “Petition Date”). A detailed description of the Debtors and
    their businesses, and the facts and circumstances supporting this motion and the Debtors’ chapter 11 cases, are set
    forth in greater detail in the Declaration of Michael Tinsley, in Support of Chapter 11 Petitions and First Day
    Motions (the “First Day Declaration”), filed on February 3, 2019.
2   Stretto is the trade name of Bankruptcy Management Solutions, Inc. and its subsidiaries.
3   To the extent that there is any inconsistency between this Application, the Order, and the Engagement Agreement,
    the Order shall govern.



4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 3 of 27



Standing Order of Reference from the United States District Court for the Southern District of

Texas, dated May 24, 2012 (the “Amended Standing Order”). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

         3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b).

         4.        The bases for the relief requested herein are sections 105, 327, 503, and 1107of title

11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Bankruptcy

Rules 2002(f), 2014(a), 2016, and 6003, and Rule 9013-1 of the Bankruptcy Local Rules for the

Southern District of Texas (the “Bankruptcy Local Rules”).

                                         Stretto’s Qualifications

         5.        Stretto is a chapter 11 administrator comprised of leading industry professionals

with significant experience in both the legal and administrative aspects of large, complex chapter

11 cases. Stretto’s professionals have experience in noticing, claims administration, solicitation,

balloting and facilitating other administrative aspects of chapter 11 cases and experience in matters

of this size and complexity. Stretto’s professionals have acted as debtors’ legal counsel or as

official claims and noticing agent in many large bankruptcy cases in this District and in other

districts nationwide. Stretto has developed efficient and cost-effective methods to handle the

voluminous mailings associated with the noticing and claims processing portions of chapter 11

cases to ensure the efficient, orderly and fair treatment of creditors, equity security holders, and all

parties in interest.




4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 4 of 27



         6.        The Debtors’ selection of Stretto as their proposed Claims and Noticing Agent is

appropriate under the circumstances and in the best interests of the Debtors’ estates. Moreover,

the Debtors submit that Stretto’s rates are competitive and reasonable given Stretto’s quality of

services and expertise in other complex chapter 11 cases.

         7.        Although the Debtors have not yet filed their schedules of assets liabilities, they

anticipate that hundreds of persons and entities may file proofs of claim in these chapter 11 cases.

In light of the significant number of anticipated claimants and other parties in interest in these

chapter 11 cases, as well as the need for the Debtors’ limited personnel to focus on running the

business, the Debtors submit that the appointment of Stretto as the Claims and Noticing Agent will

provide the most effective and efficient means of–and relieve the administrative burden on the

Debtors and/or the Office of the Clerk of the Bankruptcy Court (the “Clerk”) of–noticing,

administering certain claim-related tasks, and soliciting and tabulating votes, and, therefore, is in

the best interests of both the Debtors’ estates and their stakeholders.

                                        Services to be Provided

         8.        This Application pertains to the work to be performed by Stretto under section

327(a) of the Bankruptcy Code. Under the Services Agreement, Stretto will perform the following

services as the Claims and Noticing Agent at the request of the Debtors or the Clerk, as applicable:

                 (a)     Stretto agrees to provide the Client with consulting services including, but
         not limited to, noticing, claims management and related reconciliation, solicitation,
         balloting, tabulation, disbursements and any other services on an as-needed basis, agreed
         upon by the Client and/or otherwise required by applicable law, government regulations or
         Court Order/rules (collectively, the “Services”). The Parties agree the Services are to be
         charged in accordance with the related fee structure (the “Fee Structure”).

                 (b)     Stretto agrees to provide the following to Client during the term of the
         Services Agreement: (i) Stretto’s standard data reports as well as consulting and
         programming support for Client-requested reports, (ii) support/training for Stretto’s
         proprietary database and related software, (iii) computer program modifications, and/or
         (iv) other features/services referenced in the Fee Structure.



4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 5 of 27



                 (c)     Upon request from the Client, Stretto may provide (i) confidential, online
         workspaces or virtual data rooms and publish certain documents thereto (which shall not
         be deemed a violation of confidentially provisions contained in the Services Agreement)
         and/or (ii) creditor communications materials to be utilized by Stretto employees.

                (d)      Services will be provided by Stretto when (i) specifically requested by the
         Client or (ii) required by applicable law, government regulations or court order/rules.
         Services are deemed delivered and accepted by the Client when provided by Stretto.

                (e)     Client agrees that none of the Services provided by Stretto contain legal
         advice or opinion, and neither Stretto nor its personnel shall be or are deemed to practice
         law thereunder.

         9.        Stretto shall maintain the official claims register (the “Official Claims Register”) in

these chapter 11 cases. Furthermore, any party that files a proof of claim or proof of interest, as

applicable, whether electronically or otherwise, shall file such proof of claim or proof of interest

with the with Stretto. The Official Claims Register, as maintained by Stretto, shall be open to the

public for examination without charge during regular business hours and on a case-specific website

maintained by Stretto. Stretto can and will coordinate with the Court to ensure a seamless

transition of data and claim-filing experience for creditors.

                                       Professional Compensation

         10.       The Debtors respectfully request that the undisputed fees and expenses incurred by

Stretto in the performance of the above services be treated as administrative expenses of the

Debtors’ chapter 11 estate pursuant to 28 U.S.C. § 156(c) and section 503(b)(1)(A) of the

Bankruptcy Code and be paid in the ordinary course of business pursuant to the Services

Agreement without further application to or order of the Court. Stretto agrees to maintain records

of all services showing dates, categories of services, fees charged, and expenses incurred, and to

serve monthly invoices on the Debtors, the Office of the United States Trustee, counsel for the

Debtors, the administrative agent for the Debtors’ proposed postpetition secured debtor-in-

possession financing, counsel for the lenders under the proposed debtor-in-possession financing,



4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 6 of 27



counsel for any official committee appointed in these chapter 11 cases, and any party in interest

who specifically requests service of the monthly invoices. If any dispute arises relating to the

Services Agreement or monthly invoices, the parties shall meet and confer in an attempt to resolve

the dispute; if resolution is not achieved, the parties may seek resolution of the matter from the

Court. Notwithstanding any provision to the contrary in the Services Agreement, the Court shall

retain exclusive jurisdiction of any dispute related to the Services Agreement.

         11.       Prior to the Petition date, the Debtors provided Stretto a retainer in the amount of

$10,000. Stretto seeks to first apply the retainer to all prepetition invoices, and thereafter, to seek

to have the retainer replenished to the original retainer amount, and thereafter, to hold the retainer

under the Services Agreement during these chapter 11 cases as security for the payment of fees

and expenses incurred under the Services Agreement.

         12.       Furthermore, notwithstanding anything to the contrary in the Services Agreement,

Stretto shall not be entitled to indemnification by the Debtors or their estates without further order

of the Court after notice and a hearing.

                                           Disinterestedness

         13.       Stretto has reviewed its electronic database to determine whether it has any

relationships with the creditors and parties in interest provided by the Debtors, and, to the best of

the Debtors’ knowledge, information and belief, and except as disclosed in the Declaration of

Travis Vandell in Support of the Debtors’ Emergency Application for Entry of an Order

Authorizing the Debtors to Employ and Retain Stretto, as Claims, Noticing, and Solicitation Agent,

Effective Nunc Pro Tunc to the Petition Date(the “Vandell Declaration”), a copy of which is

annexed hereto as Exhibit B, has represented that it neither holds nor represents any interest

materially adverse to the Debtors’ estates in connection with any matter on which it would be

employed.


4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 7 of 27



         14.       To the best of the Debtors’ knowledge, Stretto is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the

Bankruptcy Code. As set forth in the Vandell Declaration:

                 (a)    Stretto, its members, and employees are not and were not, within two years
         before the date of the filing of these chapter 11 cases, creditors, equity security holders,
         insiders, or employees of the Debtors;

                (b)     Stretto will not consider itself employed by the United States government
         and shall not seek any compensation from the United States government in its capacity as
         the Claims and Noticing Agent in these chapter 11 cases;

                 (c)     By accepting employment in these chapter 11 cases, Stretto waives any
         rights to receive compensation from the United States government in connection with these
         chapter 11 cases;

                 (d)     In its capacity as the Claims and Noticing Agent in these chapter 11 cases,
         Stretto will not be an agent of the United States and will not act on behalf of the United
         States;

                (e)    Stretto will not employ any past or present employees of the Debtors in
         connection with its work as the Claims and Noticing Agent in these chapter 11 cases;

                 (f)     In its capacity as Claims and Noticing Agent in these chapter 11 cases,
         Stretto will not intentionally misrepresent any fact to any person; and

                 (g)    None of the services provided by Stretto as Claims and Noticing Agent in
         these chapter 11 cases shall be at the expense of the Clerk’s office.

Stretto will supplement its disclosure to the Court if any facts or circumstances are discovered that

would require such additional disclosure.

                                Nunc Pro Tunc Relief is Appropriate

         15.       At the Debtors’ request, Stretto has acted as the Claims and Noticing Agent since

the Petition Date with the understanding that the Debtors would seek approval of its employment

and retention, effective nunc pro tunc to the Petition Date, so that Stretto may be compensated for

its services prior to entry of an order approving Stretto’s retention. The Debtors believe that no

party in interest will be prejudiced by the granting of the nunc pro tunc employment, because




4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 8 of 27



Stretto has provided and will continue to provide valuable services to the Debtors’ estates in the

interim period.4

         16.       Based on the foregoing, the Debtors respectfully submit that they have satisfied the

requirements of the guidelines promulgated by the Judicial Conference of the United States for the

implementation of 28 U.S.C. § 156(c) and the Bankruptcy Local Rules. Accordingly, the Debtors

respectfully request entry of an order authorizing the Debtors to retain and employ Stretto to act

as noticing, claims, and balloting agent for the Debtors, effective nunc pro tunc to the Petition

Date.

                                        Emergency Consideration

         17.       Pursuant to Bankruptcy Local Rule 9013-1(i), the Debtors respectfully request

emergency consideration of this Application pursuant to Bankruptcy Rule 6003, which empowers

a court grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm.” As set forth in this

Application, the Debtors believe an immediate and orderly transition into chapter 11 is critical to

the viability of their operations and that any delay in granting the relief requested could hinder the

Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the requested

relief during the first 21 days of these chapter 11 cases could severely disrupt the Debtors’

operations at this critical juncture and imperil the Debtors’ restructuring. Accordingly, the Debtors

submit that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule

6003 and, therefore, respectfully request that the Court approve the relief requested in this

Application on an emergency basis.



4   Pursuant to Bankruptcy Local Rule 2014-1(b)(1), an application for approval of employment made within 30 days
    of the commencement of the provisions of services is deemed contemporaneous. Nonetheless, the Debtors are
    requesting nunc pro tunc approval in an abundance of caution.



4820-2629-9782.4
          Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 9 of 27



                           Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         18.       To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                  Notice

         19.       The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the Southern District of Texas; (b) the holders of the 20 largest unsecured claims against the

Debtors (on a consolidated basis); (c) the United States Attorney’s Office for the Southern District

of Texas; (d) the Internal Revenue Service; (e) counsel for Metropolitan Partners Group

Administration LLC, the administrative agent under the Debtors’ senior loan and security

agreement; (f) the state attorneys general for states in which the Debtors conduct business; and (g)

any party that has requested notice pursuant to Bankruptcy Rule 2002.

         20.       The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.

                                            No Prior Request

         21.       No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.




4820-2629-9782.4
         Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 10 of 27




  Dated: February 2, 2019              Respectfully Submitted,
                                       /s/ Marcus A. Helt
                                       Marcus A. Helt (TX 24052187)
                                       FOLEY GARDERE
                                       Foley Lardner LLP
                                       2021 McKinney Avenue
                                       Suite 1600
                                       Dallas, TX 75201
                                       Telephone: (214) 999-3000
                                       Facsimile: (214) 999-4667
                                       Email: mhelt@foley.com

                                       -and-

                                       Jack G. Haake (pro hac pending)
                                       FOLEY & LARDNER LLP
                                       Washington Harbour
                                       3000 K Street, N.W., Suite 600
                                       Washington, D.C. 20007-5109
                                       Telephone: (202) 295-4085
                                       Facsimile: (202) 672-5399
                                       Email: jhaake@foley.com

                                       Proposed Counsel for the Debtors and Debtors in
                                       Possession




4820-2629-9782.4
         Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 11 of 27




                              CERTIFICATE OF SERVICE

       I do hereby certify that on February 2, 2019, a true and correct copy of the foregoing
pleading was served via CM/ECF to all parties authorized to receive electronic notice in these
cases.

                                                       /s/ Marcus A. Helt
                                                        Marcus A. Helt




4820-2629-9782.4
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 12 of 27




                      EXHIBIT A
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 13 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 14 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 15 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 16 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 17 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 18 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 19 of 27
Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 20 of 27




                      EXHIBIT B
                     Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 21 of 27



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                       §
            In re:                                                     §     Chapter 11
                                                                       §
            BURKHALTER RIGGING, INC.                                   §     Case No. 19-30495 (MI)
                                                                       §
                                      Debtor.                          §
                                                                       §
            Tax I.D. No. XX-XXXXXXX                                    §
                                                                       §
            In re:                                                     §     Chapter 11
                                                                       §
            BURKHALTER SPECIALIZED                                     §     Case No. 19-30497 (MI)
            TRANSPORT, LLC                                             §
                                                                       §
                                      Debtor.                          §
                                                                       §
            Tax I.D. No. XX-XXXXXXX                                    §
                                                                       §
            In re:                                                     §     Chapter 11
                                                                       §
            BURKHALTER TRANSPORT, INC.,                                §     Case No. 19-30496 (MI)
                                                                       §
                                      Debtor.                          §     (Joint Administration Requested)
                                                                       §     (Emergency Hearing Requested)
            Tax I.D. No. XX-XXXXXXX                                    §


               DECLARATION OF TRAVIS VANDELL IN SUPPORT OF THE DEBTORS’
             EMERGENCY APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
             DEBTORS TO EMPLOY AND RETAIN STRETTO, AS CLAIMS, NOTICING, AND
            SOLICITATION AGENT, EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

        Travis Vandell, hereby declares, under penalty of perjury, as follows:

                     1.     I am Managing Director with Stretto (“Stretto”),1 and I am authorized to make and

        submit this declaration on behalf of Stretto. This declaration is submitted in support of the




        1   Stretto is the trade name of Bankruptcy Management Services, Inc. and its subsidiaries.



4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 22 of 27



        Application2 filed contemporaneously herewith. The statements contained herein are based upon

        personal knowledge.

                   2.       As agent and custodian of the Court records pursuant to 28 U.S.C. § 156(c), Stretto

        will perform at the request of the Clerk the noticing and claims services specified in the Application

        and the Services Agreement. In addition, at the Debtors’ request, Stretto will perform such other

        claims, noticing, and solicitation services specified in the Application.

                   3.       Stretto represents, among other things, the following:

                           a.     Stretto, its members, and employees are not and were not, within two years
                   before the date of the filing of these chapter 11 cases, creditors, equity security holders,
                   insiders, or employees of the Debtors;

                           b.     I am not related or connected to and, to the best of my knowledge, no other
                   professional of Stretto is related to or connected to any United States Bankruptcy Judge for
                   the Southern District of Texas or the United States Trustee or to any employee in the offices
                   thereof;

                          c.      Stretto will not consider itself employed by the United States government
                   and shall not seek any compensation from the United States government in its capacity as
                   the Claims and Noticing Agent in these chapter 11 cases;

                           d.      by accepting employment in these chapter 11 cases, Stretto waives any
                   rights to receive compensation from the United States government;

                           e.      in its capacity as the Claims and Noticing Agent in these chapter 11 cases,
                   Stretto will not be an agent of the United States and will not act on behalf of the United
                   States;

                          f.     Stretto will not employ any past or present employees of the Debtors in
                   connection with its work as the Claims and Noticing Agent in these chapter 11 cases;

                           g.      in its capacity as Claims and Noticing Agent in these chapter 11 cases,
                   Stretto will not intentionally misrepresent any fact to any person;

                           h.      Stretto shall be under the supervision and control of the Clerk’s Office with
                   respect to the receipt and recordation of claims and claim transfers; and




        2   Capitalized terms not defined herein have the meaning ascribed to them in the Application.

                                                                   2
4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 23 of 27



                           i.     none of the services provided by Stretto as Claims and Noticing Agent shall
                   be at the expense of the Clerk’s Office.

                   4.     In connection with the preparation of this Declaration, I caused to be submitted for

        review by our conflicts system the names of all known potential parties-in-interest (the “Potential

        Parties in Interest”) in these cases. The list of Potential Parties in Interest was provided by the

        Debtors and included the Debtors, non-debtor affiliates, shareholders, current and former directors

        and officers of the Debtors, pre-petition lenders, top 20 unsecured creditors, lessors, utility

        vendors, and other parties. The results of the conflict check were compiled and reviewed by

        employees of Stretto, under my supervision. At this time, Stretto is not aware of any relationship

        which would present a disqualifying conflict of interest. Should Stretto discover any new relevant

        facts or connections bearing on the matters described herein during the period of its retention,

        Stretto will use reasonable efforts to promptly file a supplemental declaration.

                   5.     7.     To the best of my knowledge based solely on the information provided to

        me by the Debtors and except as disclosed herein, neither Stretto nor any of its personnel holds or

        represents an interest materially adverse to the Debtors’ estates nor has a material connection to

        the Debtors, their creditors, or related parties with respect to any matter for which Stretto will be

        employed. Stretto may have relationships with certain of the Debtors’ creditors as vendors or in

        connection with cases in which Stretto serves or has served as claims and noticing agent for another

        chapter 11 debtor. However, to the best of my knowledge, such relationships are materially

        unrelated to these chapter 11 cases.

                   6.     Stretto has, and will continue to represent clients in matters unrelated to these

        chapter 11 cases. In addition, in matters unrelated to these chapter 11 cases, Stretto and its

        personnel may have and will continue to have relationships personally or in the ordinary course of

        business with certain vendors, professionals, financial institutions, and other parties in interest that

                                                           3
4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 24 of 27



        may be involved in these chapter 11 cases. Stretto may also provide professional services to

        entities or persons that may be creditors or parties in interest in these chapter 11 cases, which

        services do not directly relate to, or have any direct connection with, these chapter 11 cases or the

        Debtors

                   7.    Stretto and its personnel in their individual capacities regularly utilize the services

        of law firms, accounting firms, and financial advisors. Such firms engaged by Stretto or its

        personnel may appear in chapter 11 cases representing the Debtors or parties in interest. All

        engagements where such firms represent Stretto or its personnel in their individual capacities are

        unrelated to these chapter 11 cases.

                   8.    Certain of Stretto’s professionals were partners of or formerly employed by firms

        that are providing or may provide professional services to parties in interest in these cases. Except

        as may be disclosed herein, these professionals did not work on any matters involving the Debtors

        while employed by their previous firms. Moreover, these professionals were not employed by

        their previous firms when these chapter 11 cases were filed.

                   9.    In April 2017, Stretto was acquired by the Trident VI Funds managed by private

        equity firm Stone Point Capital LLC (“Stone Point”). Stone Point is a financial services-focused

        private equity firm based in Greenwich, Connecticut. The firm has raised and managed seven

        private equity funds – the Trident Funds – with aggregate committed capital of approximately $19

        billion. Stone Point targets investments in the global financial services industry, including

        investments in companies that provide outsourced services to financial institutions, banks and

        depository institutions, asset management firms, insurance and reinsurance companies, insurance

        distribution and other insurance-related businesses, specialty lending and other credit

        opportunities, mortgage services companies and employee benefits and healthcare companies.


                                                           4
4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 25 of 27



                   10.   The following disclosure is made out of an abundance of caution in an effort to

        comply with the Bankruptcy Code and Bankruptcy Rules. However, neither the Trident VI Funds

        nor Stone Point have been identified on the parties in interest list in these chapter 11 cases as of

        the date hereof.

                   11.   Stretto has searched the names of the Debtors and the names of the potential parties

        in interest provided by the Debtors against Stone Point, its funds, and their respective investments

        as set forth in the list most recently provided to Stretto by Stone Point’s internal compliance

        department. Based solely on the foregoing search, Stretto has determined, to the best of its

        knowledge, that there are no material connections that require disclosure. To the extent Stretto

        learns of any material connections between Stone Point’s funds or investments included in the

        above-described conflicts search and the Debtors, Stretto will promptly file a supplemental

        disclosure. Stretto may have had, may currently have, or may in the future have business

        relationships unrelated to the Debtors with one or more Stone Point entities including, among

        others, portfolio companies of Stone Point.

                   12.   From time to time, Stretto partners or employees personally invest in mutual funds,

        retirement funds, private equity funds, venture capital funds, hedge funds, and other types of

        investment funds (the “Investment Funds”), through which such individuals indirectly acquire a

        debt or equity security of many companies, one of which may be one of the Debtors or their

        affiliates, often without Stretto’s or its personnel’s knowledge. Each Stretto partner or employee

        generally owns substantially less than one percent of such Investment Fund, does not manage or

        otherwise control such Investment Fund and has no influence over the Investment Fund’s decision

        to buy, sell or vote any particular security. Each Investment Fund is generally operated as a blind

        pool, meaning that when the Stretto partners or employees make an investment in the particular


                                                          5
4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 26 of 27



        Investment Fund, he, she or they do not know what securities the blind pool Investment Fund will

        purchase or sell, and have no control over such purchases or sales.

                   13.   From time to time, Stretto partners or employees may personally directly acquire a

        debt or equity security of a company which may be one of the Debtors or their affiliates. Stretto

        has a policy prohibiting its partners and employees from using confidential information that may

        come to their attention in the course of their work. In this regard, subject to the foregoing, all

        Stretto partners and employees are barred from trading in securities with respect to matters in

        which Stretto is retained. Subject to the foregoing, upon information and belief, and upon

        reasonable inquiry, Stretto does not believe that any of its partners or employees own any debt or

        equity securities of a company that is a Debtor or of any of its affiliates.

                   14.   In performing the services of Claims and Noticing Agent, Stretto will charge the

        Debtors the rates set forth in the Services Agreement.

                   15.   Prior to the Petition Date, the Debtors provided Stretto a retainer in the amount of

        $10,000.00. After deducting prepetition fees and expenses, Stretto seeks to first apply the retainer

        to all prepetition invoices, and thereafter, to seek to have the retainer replenished to the original

        retainer amount, and thereafter, to hold the retainer under the Services Agreement during these

        chapter 11 cases as security for the payment of fees and expenses incurred under the Services

        Agreement.

                   16.   Stretto will comply with all requests of the Clerk’s Office, including the guidelines

        promulgated by the Judicial Conference of the United States for the implementation of 28 U.S.C.

        § 156(c).

                   17.   Based on the foregoing, I believe that Stretto is a “disinterested person” as that term

        is defined in section 101(14) of the Bankruptcy Code. Moreover, to the best of the knowledge and


                                                            6
4851-5639-0791.1
                   Case 19-30495 Document 12 Filed in TXSB on 02/02/19 Page 27 of 27



        belief, neither Stretto nor any of its employees hold or represent any interest materially adverse to

        the Debtors’ estates with respect to any matter upon which Stretto is to be employed.

                   18.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

        is true and correct to the best of my knowledge, information, and belief.

        Dated: February 2, 2019
                                                          STRETTO

                                                          /s/ Travis Vandell
                                                          Travis Vandell
                                                          Managing Director




                                                          7
4851-5639-0791.1
